F I L E D
                                                 United States Court of Appeals
                                                         Tenth Circuit
                            PUBLISH
                                                        DEC 13 2004
                UNITED STATES COURT OF APPEALS
                                                   PATRICK FISHER
                                                             Clerk
                         TENTH CIRCUIT


JOHN MELVIN ALEXANDER;
JUANITA DELORES BURNETT
ARNOLD; J. B. BATES; ESSIE LEE
JOHNSON BECK; JAMES D. BELL;
PHINES BELL; FRANCES
BLACKWELL; JUANITA WILLIAMS
BLAKELY; JUANITA SMITH
BOOKER; KINNEY BOOKER;
DOROTHY BOOKER BOULDING;
JEANETTE MCNEAL BRADSHAW;
TERESA EARLEE BRIDGES
DYSART; JOHNNIE L. GRAYSON
BROWN; LEE ELLA STROZIER
BROWN; CLARENCE BRUNER;
LULA BELLE LACY BULLOCK; JOE
R. BURNS; ROSE L. GREEN BYNUM;            No. 04-5042
MURIEL MIGNON LILLY CABELL;
BEATRICE
CAMPBELL-WEBSTER; JAMES
DALE CARTER; ROSELLA CARTER;
SAMUEL CASSIUS; NAOMI
HOOKER CHAMBERLAIN;
MILDRED MITCHELL
CHRISTOPHER; MILDRED LUCAS
CLARK; OTIS GRANVILLE CLARK;
SANDY CLARK; BLANCHE
CHATMAN COLE; WORDIE
“PEACHES” MILLER COOPER;
CARRIE HUMPHREY CUDJOE;
LAVERNE COOKSEY DAVIS;
DOLLY MAE DAUFITT; JAMES
DURANT; LUCILLE B. BUCHANAN
FIGURES; ARCHIE JACKSON
FRANKLIN; JIMMIE LILLY
FRANKLIN; JOAN HILL GAMBREL;
EARNESTINE GIBBS; HAROLD
GIBBS; THERESSA CORNELLA
MCNEAL GILLIAM; EDWARD L.
GIVENS; BERTHA GUYTON; HAZEL
FRANKLIN HACKETT; MILDRED
JOHNSON HALL; NELL HAMILTON
HAMPTON; LEROY LEON
HATCHER; MADELEINE HAYNES;
JOYCE WALKER HILL; ROBERT
HOLLOWAY; DR. OLIVIA J.
HOOKER; SAMUEL L. HOOKER, JR.;
WILHELMINA GUESS HOWELL;
CHARLES HUGHES; MYRTLE
WELLS HURD; VERA INGRAM;
EUNICE CLOMAN JACKSON;
GENEVIEVE ELIZABETH TILLMAN
JACKSON; WILLIE BELL WHITE
JACKSON; DR. HOBART JARRETT;
ARTIE LACY JOHNSON; WILMA
MITCHELL JOHNSON; EDWARD
EARVEN JONES; HAZEL DOLORES
SMITH JONES; JULIA BONTON
JONES; PERCY JONES;
THELMA THURMAN KNIGHT;
LEANNA JOHNSON LEWIS; KATIE
MAE JOHNSON LIVINGSTON;
ALICE HIGGS LOLLIS; ROANNA
HENRY
MCCLURE; ELDORIS MAE ECTOR
MCCONDICHIE; CAROL
SMITHERMAN MARTIN; MARY
TACOMA MAUPIN; WILLIE
MUSGROVE MEANS; ISHMAEL
S. MORAN; RUTH DEAN NASH;
SIMEON L. NEAL; ALMADGE J.
NEWKIRK; MYRTLE NAPIER
OLIVER; JUANITA MAXINE SCOTT
PARRY; IDA BURNS PATTERSON;
FREDDIE SCOTT PAYNE; JUNE

                                 -2-
ALEXANDERPOWDRILL; ALICE
PRESLEY; DELOIS VADEN
RAMSEY; CORA HAWKINS
RENFRO; SIMON R. RICHARDSON;
JEWEL SMITHERMAN ROGERS;
GERLINE HELEN WRIGHT SAYLES;
JULIUS WARREN SCOTT; WILLIAM
A. SCOTT; TULETA S. DUNCAN
SHAWNEE; VENEICE DUNN SIMMS;
HAL “CORNBRED” SINGER; NAOMI
SIPLIN; BEULAH LOREE KEENAN
SMITH; GOLDEN WILLIAMS SMITH;
LOLA SNEED SNOWDEN; JAMES L.
STEWARD; DOROTHY WILSON
STRICKLAND; SARAH TATUM;
LOIS WHITE TAYLOR; WILLIE MAE
SHELBURN THOMPSON; EFFIE LEE
SPEARS TODD; MELVIN C. TODD;
KATHRYN MAE TAYLOR TOLIN;
BESSIE MAE AUSTIN VESTER;
QUEEN ESTHER LOVE WALKER;
SAMUEL WALKER; TROY SIDNEY
WALKER; OSCAR DOUGLAS
WASHINGTON; MARY LEON
BROWN WATSON; ALLEN
MATTHEW WHITE; CECIL WHITE;
MARIE WHITEHORN; MILDRED
EVITT WILBURN; BERTRAM C.
WILLIAMS; LOUIE
BARTON WILLIAMS; WILLIAM
HAROLD WOODS; CLOTIE LEWIS
WRIGHT; WESS YOUNG; DONNA
ADAMS; JOHNETTA ADAMS;
THOMAS ADAMS, JR.; C. J.
ALEXANDER; GEORGE
ALEXANDER; LILLIAN
ALEXANDER; BRENDA NAILS
ALFORD; BETTY ANDERSON;
RHONDA ANDERSON; ROBERT
EARL ANDERSON; IRMA THOMAS

                                -3-
ANTHONY; LEONA JERRYE
BRUNER ANTHONY; MARY BELL
ARRINGTON; ARVEN AUTRY;
ELMER AUTRY; JAMES AUTRY;
OTIS AUTRY, JR.; RUTH ELLA
AUTRY; MARGUERITE BAGBY;
JOHN BAILEY; NICHOLAS A.
BANKS; EDITH MCALESTER
BARNES; LESLIE BEARD;
RAYMOND BEARD, SR.; AUDELE
MCCLEOD BEEKS; R. G. BELL;
WILMA PRESLEY BELL; SIMON
BERRY JR.; REV. BRADFORD
BISHOP; EUGENE BOLTON; JAMES
BOLTON; OSCAR BOYD; DOROTHY
WILLIAMS BRANLETT; DOROTHY
JACKSON BREWER; PATRICIA
DUKES BROME; NAOMI LAWSON
BROWN; WILLIAM BRUNER;
BRENDA FAIR CAMPBELL; HENRY
CANNON; NATHANIEL CANNON;
EDWINA WALKER CARR;
BERNARD CARTER; EDDIE HUE
CARTER; ROBERT CARTER, JR.;
SAMUEL LEE CARTER; ELIZABETH
COOLEY CHAPPELLE; ANITA
WILLIAMS CHRISTOPHER; VASSIE
CLARK; AILEEN JOANNE AUSTIN
COBURN; MARILYN KAY JOHNSON
COLEY; ERLINE CROSSLIN;
BERNICE E. BANKS DAVIS; FRED
DAVIS; ROY DAVIS; LAWRENCE
HERMAN DENNIE; EVELYN DIGGS;
ROBERT CHARLES DUKES; WILLIE
DUKES; RITA DUNCAN; ROGER
DUNCAN; SYLVIA A. DUNN; AMY
GAMBLE EIDSON; MARY L.
EMERSON; BILL EWING; JO ANN
EWING; ROBERT EWING; JANET
FAIR; STANLEY FAIR, JR.; WILBUR

                                  -4-
FOSTER; ALFREDA O. DENNIE
FRANKLIN; JOHN HOPE FRANKLIN;
JEAN FREENY; THELMA KINLAW
GERMANY; MARGARET JEAN
TILLEY GIBBS; BOBBYE LOUISE
GILBERT; JEANNE OSBY
GOODWIN; LINDA EDMONDSON
GRAVES; ALBERT GRAYSON;
KATHERINE WOOD HALE;
LEONTYNE THOMAS HARRELL;
DELORES HARRINGTON; MARY
PRISCILLA PARKER HARRISON;
JEANETTE HAWKINS; OLANDER
HAWKINS; STARLA HAWKINS;
JOBIE ELIZABETH HOLDERNESS;
MAYBELLINE PRESLEY HOOKS;
JUANITA ALEXANDER HOPKINS;
SHARON HOPKINS; EMMA
LOCKARD HORN; MAXIMILLIAN
HOWELL; MIDLRED WALLACE
HUSPETH; HELEN SIPUEL
HUGGINS; CLARENCE JACKSON;
DELLA SHELTON JACKSON; GAIL
JACKSON; GENIEIVE JACKSON;
ROSIE LEE JACKSON; SAYYID
JAMI; ARTHUR JEFFERSON; LULA
MAE JEFFERSON; MATTHEW
JEFFERSON; ROBERT JEFFERSON;
GERALDINE FAIR JESSIE;
CAROLYN PRICE JOHNSON;
FELICIA MCLEOD JOHNSON;
JOANN JOHNSON; RONALD
WAYNE JOHNSON; VAL GENE
JOHNSON, SR.; DOROTHY JONES;
EVA MAE TILLEY JONES; MELVIN
“TIP” JONES; MILDREN PRESLEY
KAVANAUGH; VERNELL KELLEY;
BEVERLY NAILS KELLY; LORELL
KIRK; FRANCINE JOHNSON
KNAPPER; JAMES BERNARD

                                -5-
KNIGHTEN; MAXINE JACKSON
LACY; SANDRA JEAN DAVIS
LANDRUM; CAESAR LATIMER;
CHARLES SYLVESTER LATIMER;
HAZEL LATIMER; JAMES HAROLD
LATIMER; JAYPHEE LATIMER;
LISA LATIMER; PATRICE LATIMER;
BURNECE LAWLER; EDWARD
LAWSON; JOHNNYE CANNON
LAWSON; MARCUS LAWSON;
MARGARET ANN LAWSON;
PALMER LAWSON, JR.; GLENDA
LEBEAUX; MARGARET LEE;
NORMA JEAN DENNIE LESHIE;
JIMMIE LEWIS; JOE LEWIS;
LORRAINE LEWIS; CORTEZ
LOCKARD; EDWARD LOCKARD;
ERNEST LOCKARD; FRANK
LOCKARD; JESSIE MAE LOCKARD;
OSCAR LOCKARD; SELMA
LOCKARD; MARY LOUPE;
CATHERINE MARTIN; FELTON
MARTIN; JAMES PRESTON
MARTIN; NANCY MARTIN; FAYE
MAY; SARAH CURVAY MAYSHAW;
LEONA AUSTIN MCCAIN; PAULINE
MCCANTS; DENISE MCCRAY; OTIS
MCCRAY, III; LORRAINE
MCFARLAND; JEAN WILLIAMS
MCGILL; DONALD JOHN
MCGOWAN; WALLACE MCLEOD,
JR.; BETTY PRESLEY MCMILLAN;
LADAWNA MILLER; MILDRED
MARIAN HAMEL MILLER; PEGGY
ANN MCRUFFIN MITCHELL;
OVETA MIXON; ELIZABETH
PRESLEY MONDAY; PAT
GALBRAITH MOORE; RONALD
EARL MOORE; EVA GAMBLE
MORRIS; CLARINDA NAILS; TERRY

                                 -6-
NASH; EARTHA MCALESTER
NORMAN; MATTIE DAVIS OLIVER;
LAVADA LOUISE PARKER
OSBOURNE; AUDREY BANKS
PARSON; JOHN W. PATTON; LENA
MAE JOHNSON PAYNE; JULIUS
PEGUES; GERALDINE PERRYMAN-
TEASE; WANDA EWING POPE;
ESCO PORTERFIELD; MARK
PORTERFIELD; JILL ELIZABETH
PRESLEY; JOYCE MARIE PRESLEY;
LISA PRESLEY; RAYMOND
PRESLEY; RONALD DEAN
PRESLEY; FLOYD PRICE; JANE
FAIR PRUETT; MARCIA WALKER
PUCKETT; JOYCE RAMSEY;
ALLENE KNIGHTEN RAYFORD;
MAE ETTA REYNOLDS; SHIRLEY
RIDLEY; PATSY ROBINSON; FRANK
EUGENE RODGERS; ERIC
ROLLERSON; LEON ROLLERSON;
WILA ROLLERSON; YVONNE
ROLLERSON; JANICE LOU
JOHNSON ROSS; BILLIE WAYNE
RUCKER; J. C. RUCKER; ROBERT C.
RUCKER; BOBBIE JEAN SAULET;
MILDRED LOUISE DAVIS SCOTT;
THERESA DAVIS SCOTT; YVONNE
FAIR SHAW; BILLY SHELTON;
DIANA LYNN SHELTON; JOHNNY
SHELTON; MAIME SHELTON;
SHIRLEY SHELTON; EUNA VANN
SMITH; FRED SMITH; HARRIET
ADAMS SMITH; ORA SMITH;
CLAUDIA MAUDE SMITHERMAN;
CATHRYN BELL SNODDY; BETTY
SPEARS; DIANE ANDERSON
STEELE; PATRICIA MCLEOD
STEPHENSON; LAUREL
STRADFORD; ROSA STRIPLIN;

                                  -7-
CARRIE M. MCDONALD
STROTHER; MARTHA MCGLORIE
SWINDALL; AUDREY TAYLOR;
BYRON TAYLOR; BOBBIE JEAN
CARTER TENNYSON; SYLVESTER
TERRY, JR.; MARGARET THARPE;
JERRY FIELDS THOMAS; JESSIE
THOMAS; ERMA SMITH
THOMPSON; PANSY TILLEY;
CLIFTON JOE TIPTON; ROSEZELLA
TURNER; SHIRLEY A. JOHNSON
TYUS; MAXINE JESSIE VADEN;
LORENZO CARLOS VANN; ALICE
BOYD VAUGHN; FANNIE SMITH
VERNER; PAMELA VINSON;
MARIETTA ANDERSON WAITERS;
DENETTE MARIA WALKER; FRANK
WALKER, SR.; HARRY DANIEL
WALKER; HARVEY LEON
WALKER; RILEY WALKER, JR.;
WILLIAM D. WALKER; MARGE
WALLACE; MAYBELLE WALLACE;
MILDRED CANNON WALLACE;
SYLVIA WARE; OLENE WALKER
WASHINGTON; JIMMIE WICKAM;
YVONNE WILEY-WEBB;
CHARLOTTE WILLIAMS; DAVID
WILLIAMS; FANNIE WILLIAMS;
GRANT WILLIAMS; PATRICIA
WILLIAMS; IDA LOUISE DENNIE
WILLIS; ANNIE ALEXANDER
WILSON; BERTHA WILSON;
BOBBIE WILSON; ELIZABETH
WILSON; MARY A. WILSON;
NAOMI NASH WILLIAMS
WIMBERLY; RAMONA DINKINS
WIMBERLY; EDNA EARLY WORKS;
CHARLOTTE WRIGHT,

       Plaintiffs - Appellants,

                                  -8-
v.

THE STATE OF OKLAHOMA; THE
CITY OF TULSA; THE CHIEF OF
POLICE OF THE CITY OF TULSA, in
his official capacity; THE CITY OF
TULSA POLICE DEPARTMENT;
DOES 1 thru 100, inclusive,

            Defendants - Appellees.



Before TACHA, Chief Circuit Judge, BARRETT, Senior Circuit Judge, SEYMOUR,
EBEL, KELLY, HENRY, BRISCOE, LUCERO, MURPHY, HARTZ, O’BRIEN,
MCCONNELL and TYMKOVICH, Circuit Judges.


                                         ORDER


       The appellants’ petition for rehearing is denied by the panel that rendered the

decision.

       The suggestion for rehearing en banc was transmitted to all of the judges of the

court who are in regular active service. A poll was requested and a majority of the active

judges voted to deny rehearing en banc. Judges Seymour, Henry, Lucero, and Hartz

voted to grant rehearing. Judge Lucero filed a dissent from the denial of rehearing en




                                           -9-
banc, and he was joined in this dissent by Judge Seymour.


                                                      Entered for the Court,
                                                      PATRICK FISHER



                                                      Clerk of Court




                                         - 10 -
Dissent from the denial of en banc review.
04-5042, Alexander v. State of Oklahoma


LUCERO, Circuit Judge, dissenting, with whom SEYMOUR, Circuit Judge, joins.

       No case in my tenure on the court could be more compellingly described as

meeting the Rule 35 en banc standard of presenting a “question of exceptional

importance” deserving the attention of the entire court than this. In one of the more

shameful events in our nation’s history, over two hundred African-Americans were

slaughtered and a whole section of the City of Tulsa was burned in an uncontrolled riot in

1921. Official government action by the City of Tulsa and the State of Oklahoma fueled

this carnage by deputizing and arming the mob, and authorizing the National Guard to

detain the victims while their forty-two square block community was razed to the ground.

(It is inconceivable that a government investigation of the incident of September 11

would have failed to count every person who perished, yet telling of the attitude that

prevailed in Oklahoma in 1921 is that no effort was made to determine officially the

number of those who died there.) All subsequent claims raised by the victims fell upon

the deaf ears of the courts at the time, and most languished without even a cursory glance

at the merits. None of the over one hundred lawsuits filed were successful. In a

perversion of justice, a grand jury commissioned by the state exonerated the city and

state, and all white rioters, and blamed the victims for the atrocity. This history alone

raises a “question of exceptional importance” – the laudable recent investigation of this

tragedy by the State of Oklahoma compels us to confront it.
       But exceptional importance alone is not the sole Rule 35 basis which requires en

banc review. Victims of the Riot, who were children at the time of the incident, and

descendants of victims constitute the plaintiffs in this case. They seek equitable tolling of

the statute of limitations. The trial court abused its discretion by dismissing the plaintiffs’

complaint to the prejudice of a jury determination, in that it correctly concluded that the

plaintiffs had been deprived of an impartial forum adequate to vindicate their rights,

while incorrectly finding that equitable tolling had lifted at some unspecified point in the

past.1 The trial court answered the wrong question by asking whether the exceptional

circumstances had changed. Rather, it should have asked whether the plaintiffs had pled

a sufficient evidentiary basis – construed in the light most favorable to them – to raise a

question of fact for resolution by a jury about whether the exceptional circumstances

persisted.

       For the reasons I state below it is my considered judgment that en banc review of

this case is warranted, and I therefore respectfully dissent from the court’s denial of en

banc review.

                                         Background

       In 1997 the Oklahoma legislature originated the 1921 Tulsa Race Riot

Commission in order to examine officially the circumstances surrounding the Riot and its



       1
         We review a district court’s application of equitable tolling principles for abuse
of discretion. Garrett v. Fleming, 362 F.3d 692, 695 (10th Cir. 2004).

                                             -2-
after-effects and to make recommendations to the governor and the state legislature. In

its “Final Report,” published on February 28, 2001, the Commission outlined the

evidence it developed, which included:

              records and papers long presumed lost, if their existence had
              been known at all. Some were official documents, pulled
              together and packed away years earlier. Uncovered and
              examined, they took the commission back in time, back to the
              years just before and just after 1921. Some were musty legal
              records saved from the shredders. Briefs filed, dockets set,
              law suits decided – each opened an avenue into another corner
              of history. Pages after pages laid open the city commission’s
              deliberations and decisions as they affected the Greenwood
              area.

“Final Report of the Oklahoma Commission to Study the Tulsa Race Riot of 1921”

(“Report”) at 4.

       These reports led the Commission to state that “[w]hat happened in Tulsa stays as

important and remains as unresolved today as in 1921. What happened there still exerts

its power over people who never lived in Tulsa at all,” id., and that the “commission’s

work and the documentary record it leaves behind shines upon [the Riot] a light too bright

to ignore.” Id. at 6. In describing the attitudes that prevailed at the time, the Commission

concluded:

              The intent was to intimidate one community . . . . These are
              the qualities that place what happened in Tulsa outside the
              realm of the law – and not just in Tulsa, either. Lexington,
              Sapulpa, Norman, Shawnee, Lawton, Claremore, Perry;
              Waurika, Dewey, and Marshall – earlier purges in every one
              had targeted entire black communities, marking every child,
              woman, and man for exile. . . . [A] collective body – acting as

                                            -3-
              one body – had coldly and deliberately and systematically
              assaulted one victim, a whole community, intending to
              eliminate it as a community. If other black communities
              heard about it and learned their lessons, too, so much the
              better; a little intimidation went a long way. . . . Here were
              discrete acts – one act, one town – each consciously
              calculated to have a collective effect not against a person but
              against a people. . . . [T]he one purpose was to keep one race
              “in its place.”

Id. at 16-17. The Commission asked:

              Who sent the message? Not one person but many acting as
              one. Not a “mob;” it took forms too calculated and rational
              for that word. . . . [I]t really was not “Oklahoma” either. At
              least, it was not all of Oklahoma. It was just one Oklahoma,
              one Oklahoma that is distinguishable from another Oklahoma
              partly by purpose. This Oklahoma had the purpose of keeping
              the other Oklahoma in its place, and that place was
              subordinate. That, after all, was the object of suffrage
              requirements and segregation laws. No less was it the intent
              behind riots and lynchings, too. One Oklahoma was putting
              the other Oklahoma in its place. . . . Government was never
              the essence of that Oklahoma. Government was, however,
              always its potential instrument. Having access to
              government, however employed, if employed at all – just
              having it – defined this Oklahoma and was the essence of its
              power.

Id. at 19.

       In describing the various assaults on the African-American community, and in a

resounding denunciation of the system that prevailed in the aftermath of the Riot, the

Commission stated “[i]n some government participated in the deed. In some government

performed the deed. In none did government prevent the deed. In none did government

punish the deed.” Id.

                                            -4-
                       Equitable Tolling of the Statute of Limitations

       This case is not about tolling, it is about equitable tolling. Plaintiffs sued the State

of Oklahoma, the City of Tulsa, and others under, inter alia, §§ 1981, 1983, and 1985 for

damages they sustained in the Riot. Rejecting their equitable tolling arguments, the

district court dismissed the plaintiffs’ suit on statute of limitations grounds. The panel

affirmed.

       On the basis of the overwhelming force of the Commission’s report, the panel

correctly concluded that at the time of the Riot the victims were denied meaningful ability

to gain restitution in the courts. Nonetheless, the panel affirmed the district court’s

finding that at some unspecified point, prior to February 2001, the extraordinary

circumstances that justified equitable tolling the statute of limitations had abated. This is

the error upon which I dissent.

       We have previously concluded that exceptional circumstances may justify

equitable tolling of a statute of limitations. See, e.g., Van Tu v. Koster, 364 F.3d 1196,

1199-1200 (10th Cir. 2004). Generally, courts have tolled the statute of limitation when

plaintiffs’ failure to file their claims within the statutory period is excused by the

defendant’s misconduct. See Hilao v. Estate of Marcos, 103 F.3d 767 (9th Cir. 1996)

(holding that fear of reprisal was extraordinary circumstance justifying equitable tolling

on Philippine nationals’ claims against the Estate of Fedinand Marcos for injuries arising

from torture and summary execution); Hobson v. Wilson, 737 F.2d 1, 37 (D.C. Cir. 1984)


                                             -5-
(tolling statute because the FBI’s concealment of its COINTELPRO activities blinded

plaintiffs to their potential cause of action); Rosner v. United States, 231 F.Supp. 2d 1202

(S.D. Fla. 2002) (taking as true plaintiffs’ allegations that the United States wrongfully

claimed that property it seized from the Nazis taken from Hungarian Jews was

unidentifiable and unreturnable, the court equitably tolled the statute); Thompson v.

Metropolitan Life Ins. Co., 149 F. Supp. 2d 38 (S.D.N.Y. 2001) (tolling statute on

African-American plaintiffs claims against defendant insurance companies for pattern of

intentional discrimination in sales of insurance policies from the late 1800s through the

1970s); Bodner v. Banque Paribas, 114 F. Supp. 2d 117, 136 (E.D.N.Y. 2000) (finding on

claims by Jewish plaintiffs against various banks seeking restitution of money and

property that “[t]here is no reason that plaintiffs should be denied a forum for addressing

their claims as a result of deceitful practices by the defendants which have kept them

from knowing or proving the extent of these claims”).

       In the matter before us, plaintiffs argue that a combination of at least four factors

summarized as follows warrant equitable tolling: (1) an openly hostile racial environment,

(2) denial of responsibility by governmental officials, (3) the grand jury’s exoneration of

white rioters, and (4) the grand jury’s indictment of African-American victims.

Concluding that the openly hostile racial environment substantially changed well before

February 2001, the district court found that exceptional circumstances did not support

tolling the statute of limitations to that date. On appeal, the panel endorsed the court’s


                                            -6-
reasoning and affirmed. Both the district court and the panel erroneously disregarded the

other three grounds alleged by the plaintiffs as constituting, in combination, exceptional

circumstances. Each of those grounds clearly persisted until the filing of the Commission

Report.

       Our decision in Van Tu implies that on a motion to dismiss based on the statute of

limitations, the district court must determine with reference to the facts before it,

construed in the light most favorable to the plaintiffs, whether the exceptional

circumstances justifying the tolling of the statute of limitations persisted long enough to

render the complaint timely filed. Of course, if there is a dispute of facts on the point,

such fact determinations should be made by a jury, not by the court or the panel. Redwine

v. Baptist Med. Ctr of Okla., Inc., 679 P.2d 1293, 1295 (Okla. 1983) (“the beginning of

the running of the statute of limitations is usually to be determined from the facts and

circumstances of the particular case; and, where these are such that reasonable men might

reach conflicting opinions thereon, the issue is a question for determination by the trier of

the facts”). The Report, which was before the district court, amply demonstrates that

issues of material fact exist as to whether at least three circumstances alleged by the

plaintiffs persisted until February 2001, namely the denial of responsibility by the

government, the grand jury’s exculpation of the white rioters, and the grand jury’s

indictment of the Riot’s victims. These factors, taken in combination, constitute

exceptional circumstances because any attempt the victims could have made to seek


                                             -7-
restitution prior to the Report would necessarily have occurred in the shadow of numerous

official pronouncements denying culpability. Only after the Commission issued the

Report revealing the government’s responsibility and exonerating the African-American

community did the context change and allow the victims a fair opportunity to seek justice.

          However, the panel suggests that publication of Scott Ellsworth’s book, Death in a

Promised Land, in the early 1980s, which contained some of the facts included in the

Commission’s Report, at the very latest, would have stopped the equitable tolling. This

argument misconstrues the heart of plaintiffs’ claim. Plaintiffs do not argue that they

were unaware of the facts, their claim is that the continued renunciation of government

culpability by those in power created an impenetrable barrier to justice. In any event,

whether the 1982 publication trumps an equitable claim is properly a question for a fact

finder.

          Finding “extraordinary circumstances in a legal system that was openly hostile to

[the plaintiffs], courts that were practically closed to their claims, a City that blamed them

for the Riot and actively suppressed the facts, an era of Klan domination of the courts and

police force, and the era of Jim Crow,” the district court determined that “[t]here is no

question that there are exceptional circumstances here” sufficient to conclude that “[t]he

political and social climate after the riot simply was not one wherein the Plaintiffs had a

true opportunity to pursue their legal rights.” Alexander v. Oklahoma, No. 03-C-133-E,

2004 U.S. Dist. LEXIS 5131, *30-31 (N.D. Okla. 2004). Notably, the district court


                                              -8-
summarily concluded that “there is no credible allegation that any of [these] exceptional

circumstances continued until the Commission Report was published.” Id. at *32. This

conclusion flies in the face of the Oklahoma state legislature’s finding that the Tulsa Race

Riot “was virtually forgotten,” but “The 1921 Tulsa Race Riot Commission has forever

ended the ‘conspiracy of silence’ surrounding the events in Tulsa of May 31-June 1,

1921, and their aftermath.” Okla. Stat. tit. 74, § 8000.1. In adopting the Commission’s

Report, the state legislature for the first time “freely acknowledge[d] its moral

responsibility on behalf of the state of Oklahoma and its citizens” for subordinating

African-Americans. Id. The legislature also pronounced that “[o]fficial reports and

accounts of the time that viewed the Tulsa Race Riot as a ‘Negro uprising’ were

incorrect.” Id.

       Given the plaintiffs’ allegations that the poisonous atmosphere created by the

official denials of government culpability and official pronouncements that the African-

American community was to blame would have fatally tainted any lawsuit, and that the

Commission Report constituted the first and only official reversal of those positions, the

district court abused its discretion by so tersely disregarding the plaintiffs’ arguments.

Rather, the court should have viewed the evidence in the light most favorable to the

plaintiffs and submitted to a jury the question of whether the exceptional circumstances

persisted until publication of the Report. Compounding this error, the panel affirmed the

district court’s finding by concluding that “evidence suggesting the City and State's


                                             -9-
involvement in the Riot was available in its immediate aftermath and, at the very least,

upon publication of Death In A Promised Land in 1982.” Alexander v. Oklahoma,382

F.3d 1206, 1219 (10th Cir. 2004). Stating that facts were available demonstrating

government culpability does not respond to the plaintiffs’ argument that denial of

responsibility by governmental officials, the grand jury’s exoneration of white rioters, and

the grand jury’s indictment of African-American victims created an official barrier to

justice, which constitutes an extraordinary circumstance that persisted until the

Commission filed its report.

       Given the district court’s indefiniteness regarding when equitable tolling was no

longer appropriate, I suspect that there is no time when social conditions would have been

different for the plaintiffs – no time when, on the court’s reasoning, they could have

brought their claim. That is, the court could always point to some earlier time when

plaintiffs should have brought their claims – e.g., the naming of the Commission, the

publication of Ellsworth’s book, the passage of civil rights legislation, the decision in

Brown v. Board of Education – all the way back in time until the racist conditions

underlying the claim for equitable tolling would have foreclosed any such claims. Our

equitable duties require more from us than to place plaintiffs in such an untenable

position.

       Furthermore, with regard to plaintiffs’ claims of equitable tolling on the basis of

fraudulent concealment, the district court and the panel both correctly note that in


                                            - 10 -
Oklahoma the statute is tolled when a defendant commits “some actual artifice to prevent

knowledge or some affirmative act of concealment or some misrepresentation to exclude

suspicion and prevent inquiry.” Wills v. Black & West, Architects, 344 P.2d 581, 584

(Okla. 1959); Jarvis v. City of Stillwater, 732 P.2d 470, 472-73 (Okla. 1987).

Recognizing that both a discovery rule and the doctrine of fraudulent concealment are

exceptions to the running of a statute of limitations, the district court and the panel focus

only on the issue of what information plaintiffs reasonably had available prior to 2001,

essentially focusing only on the discovery rule that tolls the limitations period “until an

injured party knows of, or in the exercise of reasonable diligence, should have known of

or discovered the injury.” Lovelace v. Keohane, 831 P.2d 624, 629 (Okla. 1992).

       Although it is certain that the plaintiffs were aware of their injuries from the date

they occurred, it is also equally certain that the city and state concealed their role in the

Riot, as the district court correctly observes, “through the convening of a Grand Jury that

blamed the Riot on the victims, the failure to investigate the riot or prosecute persons who

committed murder or arson, and the disappearance of official files from the Oklahoma

National Guard, the County Sheriff, and the Tulsa Police Department.” Alexander v.

Oklahoma, 2004 U.S. Dist. LEXIS 5131, at *23. The panel nonetheless affirmed the

district court’s finding that the defendants’ concealment did not bar plaintiffs’ ability to

discover “essential information” about their claims. But this finding bypasses the

plaintiffs’ argument that the fact of admission of responsibility and the fact of


                                             - 11 -
renunciation of the grand jury findings were not present until 2001. Even if under

Oklahoma law, “[o]ne relying on fraudulent concealment to toll the statute of limitation

must not only show that he did not know facts constituting a cause of action, but that he

exercised reasonable diligence to ascertain such facts,” Funnell v. Jones, 737 P.2d 105, 107

(Okla. 1985), when the state has fraudulently concealed key facts pertaining to

responsibility, no amount of diligence could have uncovered the key fact of the

government’s own admission of responsibility.

       In light of the government’s official concealment, I find the following discussion

of our equitable duty compelling as “a sound and philosophical view of the principles of

the statutes of limitation.” Bailey v. Glover, 88 U.S. 342, 349 (1875).

       They were enacted to prevent frauds; to prevent parties from asserting rights after
       the lapse of time had destroyed or impaired the evidence which would show that
       such rights never existed, or had been satisfied, transferred, or extinguished, if they
       ever did exist. To hold that by concealing a fraud, or by committing a fraud in a
       manner that it concealed itself until such time as the party committing the fraud
       could plead the statute of limitations to protect it, is to make the law which was
       designed to prevent fraud the means by which it is made successful and secure.

Id. We may, in our discretion, when confronted by questions of equity, decide on the

application of equitable tolling within the broad valley of doing justice, not the narrow

canyon of legal rule. Under the circumstances of this case, no inquiry could have

discovered the critical facts of the state’s own admission of responsibility, and therefore

inquiry was precluded until the publication of the Report in 2001. Because “[e]quity

eschews mechanical rules” and requires us to exercise flexibility, “[e]quity will not lend


                                            - 12 -
itself to such fraud and historically has relieved from it.” Holmberg v. Armbrecht, 327

U.S. 392, 396 (1946); see also, TRW Inc. v. Andrews, 534 U.S. 19, 27 (2001).

Fraudulent concealment, like an assertion of exceptional circumstances, constitutes a

method of establishing equitable tolling, and the question of whether the Oklahoma

governments engaged in fraudulent concealment should have gone to the jury. See, e.g.,

Hobson, 737 F.2d at 37. Accordingly, the panel inadequately addressed the issue of

whether fraudulent concealment forecloses defendants’ time bar defense.

       It would be a perversion of equity at this stage to reward concealment recognized

by the Oklahoma Legislature as “a ‘conspiracy of silence’ [that] served the dominant

interests of the state,” Okla. Stat. tit. 74, § 8000.1, merely because the plaintiffs were all

too aware of the general cause of their injury, even though the details remained hidden

and unacknowledged. I would not so easily conclude, as does the panel, that merely

because plaintiffs were able to file over one hundred lawsuits in the aftermath of the

atrocity (all of which were frustrated by courts’ complicity in the concealment), that the

city and state should be given the benefit of their concealment and allowed to raise the

defense of the statute of limitations. This is particularly so in view of the district court’s,

and the panel’s own, determination that the original lawsuits were fruitless. Indeed, Scott

Ellsworth’s The Tulsa Race Riot, attached to the Report, ends with the following: “In the

1920’s Oklahoma courtrooms and halls of government, there would be no day of

reckoning for either the perpetrators or the victims of the Tulsa race riot. Now, some


                                             - 13 -
seventy-nine years later, the aged riot survivors can only wonder if, indeed, that day will

ever come.” “Report” at 89. That wonder is over, and I am sad to say that before our

court, that day will never come.

       In summary, plaintiffs seek the one thing they could not get in 1921: a court to

hear their claims free of official denial of culpability. Because the governments officially

denied their guilt for the Riot and instead employed their judicial powers officially to

condemn the African-American community for the tragedy, the district court properly

concluded that equity demands tolling the statute of limitations. The district court’s

dismissal of plaintiffs’ claim that those exceptional circumstances merited tolling the

statute until the publication of the Commission Report should be revisited. Because the

panel erred by affirming that conclusion and by applying an inappropriate legal standard

to decide plaintiffs’ fraudulent concealment claims, this matter deserves en banc

consideration.

       Accordingly, I DISSENT from the court’s denial of en banc review. I am

authorized to state that Judge Seymour joins me in this dissent.




                                           - 14 -